DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1, 3-5, and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Norigoe (US 6409295).
Norigoe discloses a liquid jet head comprising: 
a plurality of nozzles configured to jet liquid (FIG. 1, elements 8); 
              an actuator (FIG. 4A-D, elements 16a-b) having a plurality of pressure chambers (FIG. 4A-D, elements 15a-c) communicated individually with the nozzles, and each filled with the liquid; and 
              a drive section configured to apply a drive signal having a plurality of pulses in one cycle (FIGs. 5-6) to the actuator to thereby expand and contract a volume of the pressure chamber to jet the liquid filling the pressure chamber from the nozzle (FIG. 4B-4C: The ink chamber 15a is expanded (FIG. 4A) when –V is applied and then contracted (FIG. 4C) when +V is applied), wherein 
   the plurality of pulses in the drive signal include: 
                              at least one first pulse configured to expand the volume of the pressure chamber, the first pulse having a first pulse start and a first pulse end (FIG. 5: negative pulse (b) having the start (falling) edge and the end (raising) edge); and 
                             at least one second pulse configured to contract the volume of the pressure chamber, the second pulse having a second pulse start and a second pulse end (FIG. 5: positive pulse (c) having the start (raising) edge and the end (falling) edge), 
                            pressure in the pressure chamber changes with time including a plurality of extremal values in the one cycle (FIG. 10 shows the pressure wave (g2) in the pressure chamber having a plurality of peaks (max) and minimum),
                            first timing as expansion start timing of the volume of the pressure chamber by the first pulse and second timing as contraction start timing of the volume of the pressure chamber by the second pulse are adjacent to each other and both of the first timing and the second timing are located in a period between two consecutive extremal values of the plurality of extremal values with respect to the pressure in the pressure chamber (FIG. 10: In the drive pulses g1 at around the time of 15µs, the start timing of the negative pulse (first pulse) and the start timing of the positive pulse (second pulse) are adjacent, wherein these start timings are in the middle of the pressure wave minimum at around 13 µs and the pressure wave maximum at around 17 µs), 
             wherein both of the first timing and the second timing are located in a period of a change from a local minimum value to a local maximum value as the period between the two consecutive extremal values (FIG. 10: In the drive pulses g1 at the time period 13-17µs, the start timing of the negative pulse (first pulse) and the start timing of the positive pulse (second pulse) are adjacent, wherein these start timings are in the middle of the pressure wave minimum at around 13 µs and the pressure wave maximum at around 17 µs), and 
	the pressure in the pressure chamber continues to increase up to the local maximum value, even after increasing the pressure in the pressure chamber due to the second pulse (FIG. 5: In a contract pulse, such as the second pulse, only the leading edge of the contract pulse causes the increasing of the pressure in the pressure chamber. In other words, increasing the pressure in the pressure chamber due to the second pulse is actually due to the leading edge of the second pulse. FIG. 10: At 17µs, the leading edge of the second pulse (contract pulse) increases the pressure in the pressure chamber, and such increasing continues, even after the leading edge, to the next local peak), and
                  the pressure in the pressure chamber reaches the local minimum value and begins to increase after reaching the local minimum value during the second pulse and prior to the second pulse end (FIG. 10: During the time period of the positive pulse from 16-20µs, the pressure wave g2 reaches the minimum at around 18µs and raises up from there).
Regarding to claim 3: wherein an absolute value of the pressure in the pressure chamber at the first timing is made smaller compared to an absolute value of the extremal value immediately before the first timing (FIG. 10: The value of the pressure wave at the start timing of the negative pulse at around 13µs is less negative than that of the immediately-before minimum at around 10 µs; as a result, its absolute value is smaller).
Regarding to claims 4-5: wherein the drive signal has a plurality of the first pulses and a plurality of the second pulses in the one cycle, the plurality of extremal values with respect to the pressure in the pressure chamber include a plurality of local maximum values in the one cycle, and last one of the plurality of local maximum values is highest in the one cycle (FIG. 15: The last peak at around 30µs is the highest in one cycle), wherein the plurality of local maximum values with respect to the pressure in the pressure chamber change with time so as to increase in a stepwise manner in the one cycle (FIG. 15 shows the peaks increasing in values in a stepwise manner).
Regarding to claims 8-9: wherein the first pulse end occurs at the same time as the second pulse start, and wherein the second pulse end occurs at the same time as the first pulse start (FIG. 5 shows that the raising edge of the negative pulse is at the same time as the start time of the positive pulse), wherein a length of the first pulse is shorter than a length of the second pulse (FIG. 7 shows that the pulsewidth of the negative pulse is less than that of the positive pulse).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norigoe (US 6409295) in view of Norigoe (US 2007/0030297).
Norigoe 295’discloses the claim invention as discussed above and also teaches the drive signal has a plurality of the first pulses and a plurality of the second pulses, except first one of the plurality of pulses in the one cycle is set as the second pulse.
Norigoe 297’ discloses a waveform for driving printing elements of an inkjet printhead in an inkjet printing apparatus, wherein the waveform includes a plurality of pluses (FIG. 5, elements Bp, p1, p2) configured to expand and to contract the volume of an ink chamber (FIG. 1, element 31) in the inkjet printhead, wherein the first pulse of the plurality of pulses is a contraction pulse (FIG. 5, element Bp and paragraph [0057]).
Therefore, it would have been obvious for one having ordinary skill in the art at the time of the filing date to modify the waveform of Norigoe 295’s to start with a contraction pulse as disclosed by Norigoe et al. 297’ for amplifying a pressure vibration of the pressure chamber prior to jetting ink to ensure the stability of ink ejection to gain printing quality (Abstract).
Response to Arguments
Applicant's arguments filed 09/29/2022 have been fully considered but they are not persuasive. Please see the rejection above for newly citation and explanations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/LAM S NGUYEN/              Primary Examiner, Art Unit 2853